Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Examiner acknowledges and appreciates the amendment filed on Jan. 12, 2022 including a new title which provides informative value in classifying and searching.   
Thank you.

The amendment to claim 13 obviates the previously held drawing objections.

Applicant's arguments filed Jan. 12, 2022 have been fully considered but they are not persuasive. 
Re: Page 7 of 9 first paragraph; “at least one solid insulating structure”  the definition of solid is that which is not hollowed out.  Emphasis on this limitation is unfounded given the disclosed insulating structure is clearly hollowed out to accommodate the central contact.


    PNG
    media_image1.png
    311
    261
    media_image1.png
    Greyscale
[AltContent: textbox (PORTION OF ANALOGOUS
CONTACT PIN (20))][AltContent: textbox (PORTION OF ANALOGOUS
INSULATING STRUCTURE (5))]Re: Page 7 of 9 second paragraph;  “connector part (20) of Gartmann (as allegedly corresponding to the recited contact pin) is not guided by the spacer (5) (as allegedly corresponding to the recited solid insulating structure) which mechanically retains the adapter (4) (as allegedly corresponding to the recited central contact) and rather the connector part (20) is guided by the fork-like extension”



Re: Page 8 of 9 first paragraph;  “Even if one of ordinary sill in the art would be motivated to combine Gartmann and Lee, they would not arrive at the subject matter recited in independent claim 1 because none of these references disclose or suggest, individually or in combination, "at least one solid insulating structure in which the central contact is mechanically retained, one of its ends of said solid insulating structure being configured to let the two flexible branches to move freely radially and to guide the contact pin while enabling its swivelling when inserted into the cavity (C) defined by the fork," as recited in independent claim 1. Thus, Lee fails to cure the deficiencies of Gartmann. Accordingly, Applicant respectfully submits that independent claim 1 is not rendered obvious by Gartmann and Lee.”

Matters pertaining to claim 1 have been discussed above.  Regarding the enablement of “swiveling” of the contact pin.  As can be seen in Fig. 1 of Gartmann, each attribute has a substantially cylindrical geometry.  Fig. 2 shows there is nothing impeding the ability to “swivel” (17) which houses the analogous contact pin (20).  As such Applicant’s argument is not persuasive. 

The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.
Claim Rejections - 35 USC § 103
Claims 1- 6 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gartmann (US 10,658,803) in view of Lee (US 9,799,969).

With respect to Claim 1; Gartmann shows a connector 1, intended to transmit radio frequency RF signals, of longitudinal axis X [Col. 1, lines 15-18], comprising:  a central contact 4 under the form of an elongated flat strip [Fig. 3] which at least one of its ends is shaped as a fork 7 with two flexible branches for receiving a contact pin 20 of a complementary connector 17, the two flexible branches of the fork 7 being configured to apply a contact force to the contact pin [Fig. 2];  at least one solid insulating structure 5 in which the central contact 4 is mechanically retained [Fig. 4], one of its ends                   [Fig. 4 – 12] of the insulating structure 5 being configured to let the two flexible branches [of 7] to move freely radially and to guide the contact pin 20 while enabling its swivelling [by virtue of the cylindrical geometry] when inserted into the cavity defined by the fork [Fig. 2].  
	Although Gartmann shows the two flexible branches of the fork define inwardly a cavity extending along the axis X, the complimentary contact pin is not received in the cavity defined by the flexible branches of the fork.
	Lee shows an analogous central contact 100 in the form of an elongated flat strip with its ends comprising two flexible branches 21 defining a cavity 22 within which a contact pin 200 of a complimentary connector is received [Fig. 8].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the flexible branches of the connector shown by Gartmann are capable of receiving a contact pin as shown by Lee, therefore the prior art structure is capable of performing the intended use as substantiated by Lee and as such, reads on the claim.

Regarding claims 2-6 and 10-16 which depend either directly or indirectly from Claim 1, which is unpatentable over Gartmann (US 10,658,803)  in view of Lee (US 9,799,969) has been discussed above.         

With respect to Claim 2; Gartmann shows the central contact 4 is a symmetric structure with each of its two ends shaped as a fork [Fig. 3], the connector 1 comprising two solid insulating structures 5a, 5b, one of the ends [Fig. 4 – 12] of each of the two solid insulating structures being configured to let the two flexible branches 7 of one of the ends of the central contact 4 to move freely radially and enabling swiveling of the complementary connector 17. 
Lee shows the two flexible branches 21 of one of the ends of the central           contact 100 to move freely radially [Figs. 8, 10 and 12] and to guide the contact pin 200 of one complementary connector [Fig. 8] while enabling its swivelling when inserted into the cavity defined by the fork 20.

With respect to Claim 3; Gartmann shows the cavity of the fork 7 is shaped as a frusto-conical [Fig. 4].
	Lee shows the inward cavity 22 of the fork [formed by 21] is shaped as a frusto-conical [Fig. 1] in order to allow the swiveling of the contact pin 200 of the complementary connector [Fig. 8].

With respect to Claim 4; Gartmann shows an inner cavity of the solid insulating     structure 5 is shaped with an inner volume [Fig. 2] to allow the free displacement of the branches of the fork 7, in order to let it possible the swiveling of the contact pin 20 of the complementary connector 17.  


With respect to Claim 5; Gartmann shows the central contact 4 is made of a piece of cut flat metal [Col. 6, lines 20-22] made of an elastic material [Col. 6, lines 25-27].  

With respect to Claim 6; Gartmann shows each branch 21 of the fork having an inner surface [Fig. 4].
	However Gartmann does not show the inner surface of the end of each branch of the fork having a V-shaped groove or arc surface.
	Lee shows [Fig. 3131] the inner surface of the end of each branch of the fork having a V-shaped groove or arc surface 216.

With respect to Claim 10; Gartmann shows the central contact 4 has at least one outer projection [Fig. 4 – 11]  called harpoon, which is mechanically retained into an inner groove 6 of the solid insulating structure 5.  

With respect to Claim 11; Gartmann shows an outer contact 3 forming a body                 [Col. 5, lines 63-65] in which the solid insulating structure 5 is mechanically retained.  

With respect to Claim 12; Gartmann shows the outer contact 3 is slotted [forming 27] at least one of its ends, defining contact petals [Col. 6, lines 44-47].    

With respect to Claims 13 and 14; Gartmann a connection assembly [Fig. 2] intended to link two printed circuit boards [Col. 2, lines 7-14] comprising a connector as disused above in Claim 2, coupling first 17 and second 16 receptacles, each having a pin central contact 18, 20 and  the connection coupling is a symmetric structure with one of its end surfaces being fixed in the first receptacle whereas the other end is floating mounted in the second receptacle [Col. 1, lines 13-23]. 

With respect to Claims 15 and 16; Gartmann teaches the central contact 4 is made of metal [Col. 6, lines 20-23] and the outer contact 3 is conductive [Col. 5, lines 63-65]; 
and Lee teaches the analogous central contact 100 is made of metal [Col. 3, lines 2-3], however neither Gartmann nor Lee teach a specific metal.       
Official Notice is taken that both the concept and advantages of a copper alloy     are well known and expected in the electro-mechanical arts.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to choose a copper alloy for its material properties including and not limited to, conductivity, strength, resilience, corrosion resistance, cost and availability.   Improvement involving material choice within an existing device does not involve a unique challenge for one of ordinary skill in the art.
Claims 15 and 16 are unpatentable as obvious under 35 U.S.C. 103 because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element, metal, for another, beryllium copper.


Allowable Subject Matter
Claims 7-9  are objected to as being dependent upon a rejected base claim, but would be allowable for the reasons set forth in the previous office action,  if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire              THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VANESSA GIRARDI/             Primary Examiner, Art Unit 2833